Mr. Justice Sanner:
I concur in the result above announced and, for the most part, in the reasoning through which it has been reached. But I cannot assent to the meaning given the last sentence of section 2041. From the obvious ease with which the legislature could have expressed the intention ascribed to it in the foregoing opinion, from the clear, established meaning of the phrase “voters who are qualified to vote for members of the *364legislative assembly” as referring to a class of citizens whose names need not appear npon the assessment-roll, from the very unusual expedient of conditioning a submission to the voters at large upon the consent of a special class, and from the fact that in the law as originally enacted, the sentence in question appears as a “further proviso,” I am inclined to the view that it is “one of those clauses which occasionally creep into the body of an Act as the result of misconception or ill-advised amendment, but which cannot be given effect without violence to the clear and plain intent of the law considered in its entirety. ’ ’ (State ex rel. Seres v. District Court, 19 Mont. 501, 506, 48 Pac. 1104; State ex rel. Kehoe v. Stromme, 49 Mont. 25, 139 Pac. 1002.)